Order entered June 24, 2015




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-15-00268-CV

                  IN RE CHARLES ANTHONY ALLEN SR., Relator

               Original Proceeding from the 292nd Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. CV99-01573-V

                                        ORDER

      Before the Court is relator’s motion for reconsideration. We DENY the motion.


                                                   /s/   CRAIG STODDART
                                                         JUSTICE